Allowed Claims
1.	Claims 1-13 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    3399
    4966
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    2940
    3715
    media_image2.png
    Greyscale

Independent claim 1 identifies the distinct features: “a data latch unit(FIG. 2: 21) configured to sequentially output, from m output terminals(FIG. 2: Q1-Qk) corresponding to the m source lines(FIG. 1: SL1-SLm), the m pixel data pieces included in an acquired pixel data piece group (¶0136); a gradation voltage conversion unit(FIG. 1: 22) configured to sequentially acquire the m pixel data pieces (¶0136) outputted from the data latch unit(FIG. 2: 21); wherein the timing control unit(FIG. 2: 24) controls the timing for the outputting from the data latch unit(FIG. 2: 21) such that as a length of the source lines(FIG. 1: SL1-SLm) from the source driver(FIG. 1: 14-1 to 14-p), to the pixel columns(FIG. 1: columns of P11 to Pnm) increases, a timing difference decreases between a timing at which the pixel data piece groups corresponding to the ones of the gradation voltage signals supplied to the pixel columns(FIG. 1: columns of P11 to Pnm) are acquired (¶0136) by the data latch unit(FIG. 2: 21), and a timing at which the m pixel data pieces included in the pixel data piece groups are outputted (¶0136) by the data latch unit(FIG. 2: 21)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0011703 A1 to Higuchi and U.S. Patent Pub. No. 2007/0171171 A1 to Hector et al. (“Hector”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 03/01/2022 office action.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Independent claim 5 identifies the distinct features: “a data latch unit(FIG. 7: 21) configured to sequentially acquire the pixel data pieces(FIG. 7: PD) forming the image data signal(FIG. 7: VDS); a gradation voltage conversion unit(FIG. 2: 22) configured to sequentially acquire the prescribed number of pixel data pieces; 
a first output delay setting unit(FIG. 7: 41) configured to set a first delay time such that a time interval from acquisition to output by the data latch unit of pixel data pieces corresponding to gradation voltage signals to be supplied to a prescribed number of pixel units increases as a length of the gate lines from the gate driver to the prescribed number of pixel units increases (¶0137); and
a second output delay setting unit(FIG. 7: 42) configured to set a second delay time such that a time interval from acquisition to output by the data latch unit of the pixel data pieces corresponding to the gradation voltage signals to be supplied to the prescribed number of pixel units decreases as a distance from the source driver to each of the gate lines, on which each of the prescribed number of pixel units is disposed, increases (¶0136), and
wherein the timing for outputting the pixel data pieces from the data latch unit is controlled on the basis of an output delay time determined according to the first delay time and the second delay time (¶0120)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2015/0221276 A1 to Ishii, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 03/01/2022 office action.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Independent claim 10 identifies the distinct features: “a data latch unit(FIG. 7: 21) configured to sequentially acquire the pixel data pieces(FIG. 7: PD) included in the image data signal(FIG. 7: VDS); 
a first output delay setting unit(FIG. 7: 41) configured to set a first delay time such that a time interval from acquisition to output by the data latch unit of pixel data pieces corresponding to gradation voltage signals to be supplied to a prescribed number of pixel units increases as a length of the gate lines from the gate driver to the prescribed number of pixel units increases (¶0137); and
a second output delay setting unit(FIG. 7: 42) configured to set a second delay time such that a time interval from acquisition to output by the data latch unit of the pixel data pieces corresponding to the gradation voltage signals to be supplied to the prescribed number of pixel units decreases as a distance from the source driver to each of the gate lines, on which each of the pixel units is disposed, increases (¶0136), and
wherein the timing for outputting the pixel data pieces from the data latch is controlled on the basis of an output delay time determined according to the first delay time and the second delay time (¶0120)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2017/0011703 A1 to Higuchi, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 03/01/2022 office action. 
Other Relevant Prior Art
3.	Other relevant prior art includes:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(i)	U.S. Patent Pub. No. 2007/0152947 A1 to Tanaka et al. discloses a source driver(2)(FIGs. 1-2, 7; ¶0090) connected to a display panel(1)(FIGs. 1-2; ¶0090) having m source lines(DL)(FIG. 2; ¶0090) and n gate lines(GL)(FIG. 2; ¶0090) includes a data latch unit(201)(FIG. 7; ¶0098), a gradation voltage conversion unit; and an output unit(208)(FIG. 7; ¶0101) configured to amplify the gradation voltages (FIG. 7: 208; ¶0101), which are output at different times to data lines(DL)(FIGs. 2, 5; ¶¶009-00943) to equalize the amount of time data is written into each of the pixels (¶¶0093-0094, 0096).
(ii)	U.S. Patent Pub. No. 2021/0201838 A1 to Wei et al. discloses shorter delay times for starting the inputting of data to data lines further from a gate line which versus longer delay times for starting the input of data to data lines closer to the gate line so as to equalize the charging times for the pixels to prevent a Mura defect due to non-uniform charging of pixels (see e.g., Abstract; ¶0052).
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692